23 Mich. App. 630 (1970)
179 N.W.2d 210
WOZNIAK
v.
STATE BOARD OF EXAMINERS IN OPTOMETRY
Docket No. 7,774.
Michigan Court of Appeals.
Decided May 1, 1970.
Leave to appeal denied July 27, 1970.
*631 Edward P. Joseph, for plaintiff.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Maurice M. Moule, Assistant Attorney General, for defendants.
Before: McGREGOR, P.J., and DANHOF and LARNARD,[*] JJ.
Leave to appeal denied July 27, 1970. See 383 Mich. 809.
PER CURIAM.
Plaintiff, a duly licensed and practicing optometrist, was served with notice of hearing issued by the Board of Examiners in Optometry, to answer charges of gross incompetence and malpractice. He filed a complaint, asking that the board show cause why the hearing should not be enjoined pending final determination of his complaint and, further, that upon a hearing on the merits, a permanent injunction be issued restraining the hearing. Defendants' motion for summary judgment was granted.
On appeal, plaintiff argues that the trial court's finding of no claim on which relief could be granted was erroneous.
Plaintiff first contends that he was not apprised of the nature of the hearing. We disagree: the notice of hearing issued by the board incorporated *632 the complaint, so that plaintiff was properly informed as to the scope of the license hearing.
Plaintiff further contends, in effect, that the Optometry Act, PA 1909, No 71, as amended, MCLA § 338.251 et seq. (Stat Ann 1969 Rev § 14.641 et seq.), in failing to set forth a specific listing of unethical practices, lacked sufficient standards upon which to base a complaint. This charge has been answered in Sanchick v. State Board of Optometry (1955), 342 Mich. 555. Plaintiff's remedy herein is appeal from the board's decision, if necessary.
Affirmed.
NOTES
[*]  Circuit Judge, sitting on the Court of Appeals by assignment.